Title: From Benjamin Franklin to Tuthill Hubbart, 27 September 1774
From: Franklin, Benjamin
To: Hubbart, Tuthill


Dear Kinsman,
London, Sept. 27. 1774
I am much obliged by your care in sending me constantly the Boston Newspapers, which I request you to continue till you hear of my Return; adding such political Pamphlets or Sermons as may be published among you.
I am glad I did not see your Name among the Addressers.
I hope you and your Sisters, &c. continue well: My Love to them. I am, ever, Your affectionate Uncle
B Franklin
Tuthill Hubbard Esqr
 
Addressed: To / Tuthill Hubbard, Esqr / Boston
